UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7117


RALPH TAYLOR, JR.,

                      Petitioner – Appellant,

          v.

HAROLD CLARKE,    Director   of   the   Virginia   Department   of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00246-MSD-DEM)


Submitted:   December 20, 2016             Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph Taylor, Jr., Appellant Pro Se. Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ralph Taylor, Jr., seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief      on    his   28    U.S.C.    §   2254      (2012)       petition      and

denying his Fed. R. Civ. P. 59(e) motion.                            The orders are not

appealable       unless        a   circuit       justice        or     judge      issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate        of      appealability       will     not       issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,     a    prisoner    satisfies          this    standard     by

demonstrating         that     reasonable        jurists    would          find    that     the

district       court’s      assessment     of    the   constitutional             claims     is

debatable      or     wrong.       Slack   v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the     appeal.         We    dispense         with     oral

                                             2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3